  Case 19-01326-hb          Doc 27-1 Filed 09/06/19 Entered 09/06/19 10:50:19                       Desc
                               Certificate of service Page 1 of 1




                              UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF SOUTH CAROLINA




IN RE:
                                                               Case No. 19-01326-HB
Travinia Italian Kitchen at Morrisville, LLC,                  Chapter 7

                                             Debtor.


                                     CERTIFICATE OF SERVICE

        THIS IS TO CERTIFY that the NOTICE AND APPLICATION FOR SALE OF PROPERTY
FREE AND CLEAR OF LIENS, dated September 6, 2019, was served by first class mail, postage prepaid
with return address visible, on this 6th day of September, 2019, on all parties listed on the attached mailing
matrix and to:




The Office of the U. S. Trustee by CM/ecf




Dated: September 6, 2019Dddddddddddd13-01376 /s/ Patricia Ann Fort
                                             Patricia A. Fort, for:
                                             John K. Fort, Chapter 7 Trustee
                                             P.O. Box 789
                                             Drayton, SC 29333
                                             Phone: (864) 237-8284
                                             Email: johnkfort@gmail.com
